NUMBER 13-18-00690-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


CEDRIC DESHAWNN GREEN,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 117th District Court
                         of Nueces County, Texas.


                          MEMORANDUM OPINION

              Before Justices Benavides, Perkes, and Tijerina
                 Memorandum Opinion by Justice Perkes

      A jury convicted appellant Cedric Deshawnn Green of murder and engaging in

organized criminal activity, both first-degree felonies, and sentenced him to concurrent

prison terms of fifty-five and sixty-five years. See TEX. PENAL CODE ANN. §§ 19.02, 71.02.

Green challenges the sufficiency of the evidence to support his convictions under both
the legal sufficiency standard and the accomplice-witness rule.1 He also argues that the

State willfully withheld material evidence in violation of the Michael Morton Act, and

therefore the trial court abused its discretion in denying his motion for a new trial. We

affirm the murder conviction and reverse and render an acquittal on the engaging in

organized criminal activity conviction.

                                          I.       BACKGROUND

A.      Introduction

        On the morning of October 21, 2017, Juan “Stephanie” Montez went into a

Church’s Chicken near her residence and exchanged two rolls of dimes for paper money. 2

An employee described Montez, a regular at the store, as “nervous.” Later that day, a

woman living in rural Nueces County heard “pops” on her property. When she looked

through her window, she saw Montez crawling out of the brush asking for help. When

Nueces County Sheriff’s deputies arrived on the scene, they found Montez bloody and

leaning against the house. Montez could hardly talk; the only thing she said to officers

was, “Help me. They’re trying to kill me.” Montez later died from her injuries.

        The Nueces County medical examiner ruled Montez’s death a homicide by multiple

gunshot wounds. Montez was shot a total of five times with entry wounds on both the

front and back of her body. The medical examiner recovered several projectiles that

investigators later identified as 9mm bullets.

        At the crime scene, investigators recovered twelve casings that were the same


        1
          Green also challenges the factual sufficiency of the evidence to support his convictions. Texas
courts have not recognized a distinction between legal and factual sufficiency in criminal proceedings for
ten years; the Jackson v. Virginia, 443 U.S. 307 (1979) legal sufficiency standard is the only standard for
reviewing the constitutional sufficiency of the evidence. Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim.
App. 2010) (plurality op.).
        2
            We will refer to Montez with feminine pronouns because she identified and lived as a female.

                                                          2
caliber as the bullets recovered from Montez’s body. A firearms expert testified that the

casings were fired from a semi-automatic pistol. He further testified that a Taurus 9mm

pistol is a widely available gun and among the many makes and models of guns that could

have fired these casings and bullets.

B.    Accomplice-witness testimony

      According to Randy Dorsey, an accomplice-witness who testified for the State, he,

Green, Chloe Huehlefeld, and Jace Montange conspired to kill Montez as retribution for

Montez stealing $20 in dimes from Chloe. Earlier that day, Green discovered that a

significant amount of his own money had gone missing. Green initially accused Dorsey,

who is Green’s godbrother. The two of them then went to Montez’s nearby residence,

where Chloe was staying, and Green put a gun in Chloe’s face and said, “B****, where’s

my money?” Chloe, who at times had an intimate relationship with Green, denied that she

took his money, and the three of them returned to Green’s place. Later that day, Montez

came to Green’s house and purchased drugs from him. It was at this point that Chloe

realized that $20 in dimes were missing from her purse.

      Dorsey testified that he, Green, Chloe, and Jace drove to a nearby Church’s

Chicken where an employee confirmed that Montez had exchanged the $20 in dimes for

paper money earlier that day. Green then told Chloe that Montez “had to learn a lesson”

and that Chloe needed to “handle it.”

      According to Dorsey, Green was the leader of the conspiracy. They collectively

lured Montez to a secluded area under false pretenses where Green prompted Chloe and

Jace to shoot Montez with his gun. Specifically, Chloe called Montez to come to Green’s

house with the promise of a money-making opportunity. Before Montez arrived, sheets

were placed on the floor of Green’s car “[s]o nobody would have no evidence in the car,”

                                               3
and Green directed each member of the conspiracy on where to sit in relation to Montez—

Chloe in the front passenger seat and Jace and Dorsey on either side of Montez in the

back. Green then drove the five of them in his car to the crime scene, a rural area in

Nueces County.

        At the scene, Chloe used Green’s pistol to shoot Montez a single time, telling

Montez, “B****, you gonna learn to steal from me.” Green then reloaded the pistol, handed

it to Jace, and said, “Go finish it.” Jace chased after the fleeing Montez, firing

approximately “nine” shots at her.

        Afterwards, Green drove the four of them to a jetty where Jace and Green broke

the gun down and threw the parts into Corpus Christi Bay. Dorsey described Chloe and

Jace as “paranoid” and Green as “calm.” When they got back to Green’s house, Green

directed them to take off their clothes “so there is no evidence.” They placed the clothes

into a plastic bag, drove to Green’s sister’s house, and Green burned the clothes in a

barbecue pit.

        Dorsey admitted to being high on crack cocaine and PCP at the time of the

shooting, as well as taking prescribed medications for psychiatric conditions, but he

claimed these drugs had no effect on his ability to clearly remember the day’s events.

Dorsey also acknowledged that he accepted a plea bargain in exchange for his testimony;

Dorsey received a ten-year sentence, probated for ten years, for his part in the murder.3




        3
           Chloe and Jace were also tried and convicted of murder and engaging in organized criminal
activity. See Huehlefeld v. State, No. 13-18-00688-CR, 2019 WL 3331636 (Tex. App.—Corpus Christi–
Edinburg July 25, 2019, no pet.) (mem. op., not designated for publication); Montange v. State, No. 13-19-
00207-CR, 2020 WL _______ (Tex. App.—Corpus Christi–Edinburg Dec. 22, 2020, no pet. h.) (mem. op.,
not designated for publication) (available at http://search.txcourts.gov/Case.aspx?cn=13-19-00207-
CR&coa=coa13).

                                                        4
C.     Corroborating evidence

       A Church’s Chicken employee testified that three men came into the store on

October 21st, asking whether Montez had exchanged the dimes for paper money. One

of those men, who the employee identified in court as Green, became “angry” and “upset”

when the employee confirmed that Montez had exchanged the dimes. A silent

surveillance video of the exchange was played for the jury.

       Investigators executed a search warrant at Green’s residence. Inside a lockbox in

Green’s bedroom, they recovered Green’s Texas identification card, a plastic bag

containing a “white rock substance,” and several bundles of paper money and multiple

coins of various denominations totaling approximately $3,500. Other items seized

included an AR-15 rifle, body armor, a small amount of marijuana, a digital scale, drug

paraphernalia, and twelve cell phones.

       The cell phones were turned over to Skeeter Upton, an intelligence analyst with

the Drug Enforcement Agency. Upton was able to complete data extraction and file

system transfers on four of the phones; the other phones were inaccessible for various

reasons. Two days after Montez was murdered, the following text exchange occurred

between the cellphone numbers associated with Green and his ex-wife Latoya Davis:4

       Latoya’s phone:5        By the way umm how long is she staying at our house
                               cause we not moving in there real talk

       Green’s phone:          Yeah… And I’ll let you talk to Chloe… I’m looking at the
                               big picture… I got her into this so its only right that we
                               look after her until she can find somewhere to go…


       4
         Upton testified that he can associate a phone number with a person with the aid of commercial
data bases. In this case, the phone number he associated with Green was linked to Green’s Facebook
account.
       5
           To maintain readability, we have elected not to correct or indicate the numerous grammatical
errors in the text exchange. Any ellipsis within a text message is the authors.

                                                      5
Green’s phone:    Like I told you before; you dont have to worry about me
                  doing nothing so get that through your head Hunnie
                  cause it’s only going to cause problems between us

Latoya’s phone:   How the f*** you get her into this you aint put no gun to
                  her head she had all the choices yall was just on some
                  gangster s*** and she wanted to prove to you she
                  wasnt no punk

                  ....

Latoya’s phone:   Idk why i feel like im getting f***** around cause i see
                  how you act around her

Green’s phone:    I could easily wash my hands with you and say you got
                  it… Lets keep it real…

Green’s phone:    I dont act like s*** around her… You tripping

Latoya’s phone:   What well if its that easly said then do it

Latoya’s phone:   Becareful what you say to me

Green’s phone:    S*** and the way you talking doesnt make it any better
                  so be careful wtf you’re saying ok

Green’s phone:    Wtf does that supposed to mean? Please tell me

Green’s phone:    You talking about opening your mouth about the s***?!

Latoya’s phone:   Naw you say its easy though so how am I suppose to
                  take that s*** you look at the big picture besides the
                  rest of this bulls***…idc what yall did n**** I dont talk
                  my business

Green’s phone:    To tell you the truth i really dont like how you’re talking

Latoya’s phone:   WhT you mean

Green’s phone:    U on some f*** s***

Green’s phone:    Like you hanging the s*** over my head…Smmfh…bet
                  that…I Have nothing more to say…you have a good
                  day

The cell phone extraction of Green’s cell phone also revealed two images of


                                        6
Taurus pistols—one was a photograph of a black and gold Taurus 9mm pistol and the

other was a screen shot of a silver and gold Taurus 9mm pistol taken while visiting

taurususa.org. Additionally, call logs showed that Green’s phone was used to call the cell

phone of Montez’s mother while Montez was visiting her on the afternoon of October 21st.

This phone call was placed after Green, Chloe, Dorsey, and Jace confirmed that Montez

exchanged the dimes at Church’s Chicken.

D.    Green’s statement to police

      During an interview with investigators, a video recording of which was played for

the jury, Green admitted to previously owning a “silver and gold” Ruger pistol. He claimed

that the gun, along with $1,700, were stolen from his home prior to Montez’s death. A

witness testified to seeing Green with the black and gold gun depicted in the picture “two

or three” days before Montez’s death. Dorsey testified that the silver and gold gun

depicted in the screen shot was the same gun used to shoot Montez.

      During the interview, Green admitted he is a drug dealer and regularly sold Montez

drugs, including crack cocaine on October 21, 2017. He also said that he previously

purchased prescription drugs from Montez, and an investigator later confirmed that

Montez was known to sell both illicit and prescription drugs.

      Green also acknowledged that Chloe sold drugs for him, that the $20 in dimes was

money he paid her for selling drugs, and that Chloe complained to him when the money

went missing. He admitted to going to Church’s Chicken and finding out that Montez had

exchanged the coins. He also admitted to going to his sister’s house on October 21st with

Chloe and Dorsey.

      He initially denied knowing Jace and insisted that only he, Chloe, and Dorsey were

in the car at Church’s Chicken. After investigators told Green they knew a “white boy” was

                                                7
also with them, Green admitted that a guy named “Frost” had been there. Green said that

he met “Frost” days earlier, did not know him well, and that October 21st was the first time

they spent any significant time together. 6 He said that after they discovered that Montez

had exchanged the coins at Church’s Chicken, he, Chloe, and Dorsey went back to his

home, and “Frost” left. When investigators asked Green whether he thought Montez was

also capable of stealing his missing $1,700, he initially said no, but then agreed that

“anybody” could have been the person that came into his house and stole the money.

        At the end of the interview, Green warned the investigators not to accuse him of

the murder “because if you shoot that s*** at me, I’m gonna get on you’re a**, bro.” He

elaborated—in colorful language—that he does not tolerate people who mistreat him. For

example, he told the investigators that if he finds out who stole his $1,700, he would “beat

their mother f****** a**.” “It’s a promise,” said Green.

E.      Motion for new trial

        The jury convicted Green of murder and engaging in organized criminal activity.

His sentence was imposed on December 11, 2018. On December 12, 2018, the trial court

permitted Green’s trial counsel to withdraw and appointed Green appellate counsel. On

February 15, 2019, Green filed a motion for a new trial. Attached to the motion is a copy

of a December 20, 2018 email from the prosecutor to Green’s appellate counsel, among

others. In the email, the prosecutor implies that although the State previously produced

“the vast majority” of the data extracted from the seized cell phones, not all the data was


        6
          Prior to the admission of the video, the State agreed to exclude certain statements by Green in
which he acknowledges being a member of a criminal street gang and meeting Jace Montange through his
membership in the same gang. The State explained that it agreed to exclude these statements because
“we don’t have any belief that this was a concerted gang activity[,] [and] . . . the jury could improperly think
that this is somehow a gang activity.” Accordingly, Green was not indicted for, and the jury was not
instructed on, the offense of engaging in organized criminal activity as a member of a criminal street gang.
See TEX. PENAL CODE ANN. § 71.02(a).

                                                           8
produced. Green argued in his motion that this data, which he described as GPS

information, text messages, call logs, social media information, and photos, “could prove

to be exculpatory.” The additional data is not attached to Green’s motion, and Green’s

counsel has since acknowledged to this Court that he has not reviewed the undisclosed

data.7 The trial court did not hold a hearing, and the motion was overruled by operation

of law. This appeal ensued.

                                  II.      SUFFICIENCY OF THE EVIDENCE

A.      Standard of Review & Applicable Law

        When reviewing claims of legal insufficiency, the relevant question is whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307, 319 (1979); Whatley v. State, 445 S.W.3d 159, 166

(Tex. Crim. App. 2014). The fact finder is the exclusive judge of the facts, the credibility

of the witnesses, and the weight to be given to the testimony and is presumed to have

resolved any conflicts in the evidence in favor of the verdict. See Bartlett v. State, 270

S.W.3d 147, 150 (Tex. Crim. App. 2008); see also Hooper v. State, 214 S.W.3d 9, 13

(Tex. Crim. App. 2007) (giving deference to the fact-finder “to fairly resolve conflicts in

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to

ultimate facts”).

        “Circumstantial evidence is as probative as direct evidence in establishing guilt,

and circumstantial evidence alone can be sufficient to establish guilt.” Winfrey v. State,



        7
         During oral argument, Green’s counsel explained that, “After trial, we were given a list of files that
were not disclosed to the defense.” He further explained that, “Nobody knows whether this information
could have been used” because “[w]e do not know what was in the material given after trial.” When asked
whether he sought the undisclosed files from the State, Green’s counsel responded, “I did not get those.”

                                                          9
393 S.W.3d 763, 771 (Tex. Crim App. 2013) (citing Hooper, 214 S.W.3d). Juries are

permitted “to draw reasonable inferences as long as each inference is supported by the

evidence presented at trial. However, juries are not permitted to come to conclusions

based on mere speculation or factually unsupported inferences or presumptions.”

Hooper, 214 S.W.3d at 15.

       Sufficiency of the evidence is measured by the elements of the offense as defined

by a hypothetically correct jury charge. Braughton v. State, 569 S.W.3d 592, 608 (Tex.

Crim. App. 2018) (citing Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)).

“Such a charge would be one that accurately sets out the law, is authorized by the

indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily

restrict the State’s theories of liability, and adequately describes the particular offense for

which the defendant was tried.” Malik, 953 S.W.2d at 240.

       Even if legally sufficient, a defendant cannot be convicted solely on accomplice

witness testimony; there must be other evidence tending to connect the defendant to the

offense. TEX. CODE CRIM. PROC. ANN. art. 38.14. As a statutorily imposed rule, the

constitutional legal sufficiency standard under Jackson v. Virginia does not apply to non-

accomplice evidence. Malone v. State, 253 S.W.3d 253, 257 (Tex. Crim. App. 2008).

Instead, to satisfy the rule, “the evidence must simply link the accused in some way to the

commission of the crime and show that ‘rational jurors could conclude that this evidence

sufficiently tended to connect [the accused] to the offense.’” Id. (quoting Hernandez v.

State, 939 S.W.2d 173, 179 (Tex. Crim. App. 1997) (alteration in original). Every case

must be evaluated on its own facts. Id. (citing Gill v. State, 873 S.W.2d 45, 48 (Tex. Crim.

App. 1994)). While a defendant’s mere presence at the crime scene is insufficient, this

fact, coupled with other suspicious circumstances, may tend to connect the defendant to

                                                 10
the crime. Id. (citations omitted).

B.     The evidence was legally sufficient to support Green’s murder conviction

       A hypothetically correct jury charge would instruct the jury to find Green criminally

responsible as a party to Montez’s murder if Chloe and Jace, with the intent to cause

seriously bodily injury, committed an act clearly dangerous to human life that caused

Montez’s death, and Green, acting with the intent to promote or assist in the commission

of the offense, solicited, encouraged, directed, or aided Chloe and Jace to commit

Montez’s murder. See TEX. PENAL CODE ANN. §§ 7.02(a)(2), 19.02(b)(2). We conclude

that Dorsey’s accomplice-witness testimony alone was legally sufficient to support

Green’s murder conviction. See Taylor v. State, 10 S.W.3d 673, 684–85 (Tex. Crim. App.

2000) (explaining that uncorroborated accomplice witness testimony can be legally

sufficient under Jackson v. Virginia). Dorsey identified Green as the leader of the

conspiracy to murder Montez, explaining how Green offered direction, encouragement,

and aid throughout the planning and commission of the offense. Green’s sole challenge

to Dorsey’s testimony was that Dorsey was not credible based on his history of drug use

and mental illness, as well as the plea bargain he received in exchange for his testimony.

However, credibility determinations are the sole province of the jury, and we must

presume that the jury found Dorsey’s version of events credible. See Bartlett, 270 S.W.3d

at 150; Whatley, 445 S.W.3d at 166. We overrule Green’s legal sufficiency challenge to

his murder conviction.

C.     The State sufficiently corroborated Dorsey’s accomplice testimony

       Even if Dorsey’s testimony was legally sufficient, Green argues that his murder

conviction should be overturned because the State failed to sufficiently corroborate

Dorsey’s testimony under the accomplice-witness rule. See TEX. CODE CRIM. PROC. ANN.

                                                11
art. 38.14. We disagree; the State offered a significant amount of non-accomplice

evidence “tending to connect” Green to the murder. See id.

        Perhaps the most compelling non-accomplice evidence were the text messages

between Green and Latoya two days after the murder.8 These texts corroborated

Dorsey’s testimony that Green orchestrated the murder and Chole shot Montez,

beginning with Green’s admission that, “I got [Chloe] into this so its only right that we look

after her until she can find somewhere to go.” While Latoya disagreed that Green was

responsible for Chloe’s actions, she nonetheless linked Green to the murder by saying

“yall was just on some gangsta s*** and she wanted to prove to you she wasnt no punk.”

Furthermore, Green asked Latoya if she was “talking about opening her mouth” and then

accused her of “hanging the s*** over [his] head.” See Hyde v. State, 846 S.W.2d 503,

(Tex. App.—Corpus Christi–Edinburg 1993, pet ref’d) (noting that consciousness of guilt

“is perhaps one of the strongest kinds of evidence of guilt.” (citing Torres v. State, 794

S.W.2d 596, 598 (Tex. App.—Austin 1990, no pet.))). Finally, in an attempt to reassure

Green, Latoya implicated him again, saying “[I don’t care] what yall did . . . I dont talk my

business.”9 Because this evidence alone sufficiently connected Green to the murder, we

overrule Green’s challenge to his murder conviction under the accomplice-witness rule. 10

See Cerna v. State, 441 S.W.3d 860, 866 (Tex. App.—Houston [14th Dist.] 2014, pet.


        8
         Based on the content and context of the messages, it was reasonable for the jury to infer that the
text messages sent from Green and Latoya’s known cell phone numbers were authored by Green and
Latoya. See Butler v. State, 459 S.W.3d 595, 603 (Tex. Crim. App. 2015) (citing Tienda v. State, 358 S.W.3d
633, 641 & n.34 (Tex. Crim. App. 2012)).
        9
           Davis, who previously testified on behalf of the State in Chloe’s trial, was excluded from testifying
in this case because, contrary to Green’s discovery request, the State failed to disclose that it granted Davis
immunity in exchange for her testimony.
        10
            We note that later in his brief Green seems to concede that the cell phone data was sufficient
non-accomplice evidence. Describing it as “damaging, harmful evidence,” Green claims that “[w]ithout this
digital evidence consisting of texts, social media pictures, phone calls and websites[,] it would have been
impossible for the jury to convict based on Dorsey’s testimony alone.”

                                                          12
ref’d) (finding text messages, among other evidence, corroborated accomplice’s

testimony); see also Walker v. State, No. 06-15-00136-CR, 2016 WL 1600268, at *1 (Tex.

App.—Texarkana Apr. 21, 2016, pet. ref’d) (mem. op., not designated for publication)

(holding text messages from accomplice’s cell phone alone were sufficient to corroborate

accomplice’s testimony).

D.     The evidence was legally insufficient to support Green’s conviction for
       engaging in organized criminal activity

       While the State proved that Green and his three accomplices conspired to murder

Montez, there is no evidence in the record that the murder was committed with the intent

to establish, maintain, or participate in a combination. See TEX. PENAL CODE ANN.

§ 71.02(a)(1); Rodriguez v. State, 90 S.W.3d 340, 354 (Tex. App.—El Paso 2001, pet

ref’d) (“The State is required to prove that the defendant committed the predicate offense

with the specific intent to participate in or facilitate a combination.”)

       A hypothetically correct jury charge would instruct the jury to find Green guilty of

engaging in organized criminal activity if, with the intent to establish, maintain, or

participate in a combination, Green conspired to commit Montez’s murder. See TEX.

PENAL CODE ANN. § 71.02(a)(1). A “combination” is “three or more persons who

collaborate in carrying on criminal activities.” Id. § 71.01(a).

       The Texas Court of Criminal Appeals has explained that the phrase “collaborate in

carrying on criminal activities” requires the State to “prove more than that the appellant

committed or conspired to commit one of the enumerated offenses with two or more other

people.” Nguyen v. State, 1 S.W.3d 694, 697 (Tex. Crim. App. 1999); see also O’Brien v.

State, 544 S.W.3d 376, 389 (Tex. Crim. App. 2018) (deciding that engaging in organized

criminal activity is a “circumstances surrounding the conduct” offense and explaining that


                                                  13
the statute’s primary focus is organized crime). Thus, a conspiracy among three or more

people to commit murder, without more, is insufficient to prove the additional offense of

engaging in organized criminal activity. Nguyen, 1 S.W.3d at 697. The State must also

establish the existence of a combination, and to do so, the State must prove the defendant

committed the murder with the intent “to work together in a continuing course of criminal

activities.” Id. The combination may be ongoing at the time the predicate offense is

committed or the evidence may support a showing that the predicate offense was

committed with the intent to “establish” a combination. Id; see, e.g., Barber v. State, 764

S.W.2d 232, 236–37 (Tex. Crim. App. 1988) (holding evidence sufficient to support intent

element where scheme to steal oil was proven by evidence that collaborators put up

money for the operation, leased property where stolen oil would be stored, set up

telephone service at terminal where oil would be sold, moved oil storage tanks to the

leased property, purchased trucks and hired drivers to transport the stolen oil, opened a

bank account, and made agreements for the sale of the oil).

       The State’s theory of the case, as expressed in the indictment, jury charge, and

presentation to the jury, was that it could satisfy the intent element of the offense by

merely proving that the conspirators committed more than one predicate offense. The

State alleged in the indictment that Green and his accomplices committed the offenses

of “Murder and/or Aggravated Assault” with the intent to establish, maintain, or participate

in a combination. Like murder, aggravated assault is a predicate offense under the

organized criminal activity statute. See TEX. PENAL CODE ANN. § 71.02(a)(1). Under the

State’s theory, proving the commission of more than one predicate offense necessarily




                                                14
constitutes “carrying on criminal activities.”11 See id. § 71.01(a). We disagree.

       As the Texas Court of Criminal Court has previously explained—and the plain

language of the statute suggests—the State must prove that a predicate offense was

committed with the intent “to work together in a continuing course of criminal activities.”

Nguyen, 1 S.W.3d at 697 (emphasis added). Thus, we fail to see how committing two

predicate offenses simultaneously, especially when one is a lesser-included offense of

the other, see Barrios v. State, 389 S.W.3d 382, 399 (Tex. App.—Texarkana 2012, pet

ref’d), indicates an intent to collaborate in criminal activities over a period of time. See

TEX. PENAL CODE ANN. § 71.01(a); Nguyen, 1 S.W.3d at 697.

       Moreover, the engaging statute specifically contemplates that a person commits a

single offense of engaging if, with the requisite intent, “the person commits or conspires

to commit one or more of the [predicate offenses].” TEX. PENAL CODE ANN. § 71.02(a)

(emphasis added); see also id. § 71.02(b) (explaining that “an offense under this section

is one category higher than the most serious offense . . . committed) (emphasis added).

In other words, the intent element is a distinct and separate element and the commission

of multiple predicate offenses may, but does not necessarily, indicate an intent to

establish, maintain, or participate in a combination. See id. § 71.02(a); see also O’Brien,


       11
            During closing, the State explained the engaging charge and its supporting evidence as follows:

       Let’s talk about engaging in organized criminal activity. If you would, please, turn to page
       9 of your Charge. You’re going to see here “Combination.” A combination means three or
       other [sic] persons who collaborated on any ongoing criminal activities. What we’re talking
       about here, very similar to the law of parties, right? You heard of the law of parties. Chloe
       and Jace shot, but [Green] set it up, he gave them the gun, he put the gun in Jace’s hand
       with the loaded clip and said, “Finish the job.” He encouraged them. And that’s very similar
       to what we have here, in engaging in organized criminal activity. Three or more people
       engaging in a combination to carry on criminal activity, aggravated assault and murder. It’s
       pretty simple. It may sound confusing, but it’s really not, when you look at it. That’s exactly
       what we have here, [Dorsey], Jace, Chloe, and [Green] planned out a murder and carried
       it out. And because of that, they’re guilty of murder, they’re guilty of engaging in organized
       criminal activity.

                                                         15
544 S.W.3d at 389 (explaining that the inclusion of the phrase “one or more of the

following” in the statute “demonstrates the Legislature’s focus upon the creation or

existence of a criminal combination rather than upon a specific predicate offense.”). To

hold otherwise would render the intent element superfluous. See Ex parte Forward, 258

S.W.3d 151, 154 (Tex. Crim. App. 2008) (“When engaging in statutory construction, we

generally presume that ‘the entire statute is intended to be effective.’” (quoting TEX. GOV’T

CODE ANN. § 311.021)).

       In this case, “[t]he evidence does not indicate that there was any intent to form a

group to carry on criminal activities, and the State does not point to any evidence in the

record that supports such a finding.” See Nguyen, 1 S.W.3d at 697. According to Dorsey,

the conspiracy’s sole objective was to teach Montez “a lesson” for stealing. The State’s

other evidence corroborated his account. There is no evidence in the record that a

combination existed prior to Montez’s murder, and there is no evidence in the record that

the conspirators intended to collaborate in ongoing criminal activities after the murder.

See id. Because a conspiracy among three or more people to commit murder alone is

insufficient to prove the additional offense of engaging in organized criminal activity, we

sustain Green’s legal sufficiency challenge to his conviction for engaging in organized

criminal activity. See id.

                             III.    MOTION FOR A NEW TRIAL

       Green also argues that the trial court erred in failing to grant him a new trial

because the State failed to timely disclose material evidence under the Michael Morton

Act. See TEX. CODE CRIM. PRO. ANN. art 39.14. We review a trial court’s denial of a motion

for new trial for an abuse of discretion. Holden v. State, 201 S.W.3d 761, 763 (Tex. Crim.

App. 2006) (citing Lewis v. State, 911 S.W.2d 1, 7 (Tex. Crim. App. 1995)). “A trial court

                                                16
abuses its discretion in denying a motion for new trial only when no reasonable view of

the record could support the trial court’s ruling.” Id. (citing Lewis, 911 S.W.2d at 7).

        During oral argument before this Court, Green acknowledged that his motion for

new trial—filed more than two months after his sentence was imposed—was untimely.

See TEX. R. APP. P. 21.4(a) (establishing a thirty-day deadline to file a motion for new trial

from the date the trial court imposes the sentence in open court). A trial court has no

authority to grant an untimely motion for new trial. State v. Moore, 225 S.W.3d 556, 569

(Tex. Crim. App. 2007). Thus, the trial court did not abuse its discretion in denying Green’s

untimely motion because it had no discretion to grant the motion in the first instance. See

id. Without reaching the merits of Green’s motion for new trial, we overrule his third

issue. 12

                                         IV.     CONCLUSION

        We affirm Green’s murder conviction. We reverse and render an acquittal on

Green’s conviction for engaging in organized criminal activity.

                                                                         GREGORY T. PERKES
                                                                         Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of December, 2020.




        12
           We note that the untimely filing by Green’s appellate counsel does not preclude Green from
ultimately having the issue decided on the merits; he may raise the issue in a post-conviction application
for habeas relief. See Diamond v. State, NO. PD-1299-18, 2020 WL 3067582, at *7 (Tex. Crim. App. June
10, 2020).

                                                       17